GARTH, Circuit Judge,
concurring:
I agree with the majority opinion that sentenced and convicted prisoners have no expectation giving rise to a liberty interest under Pennsylvania law and that pretrial detainees and convicted but unsentenced prisoners may not have their sixth amendment right to counsel violated by transfers which impair their access to counsel. Thus, I concur in the result reached by the majority. My reason for writing separately, however, is to emphasize that the record in this case in no way implicates or calls for discussion or analysis of the eighth amendment’s right to bail or the sixth amendment’s right to a speedy trial.
The findings made by the district court do not involve or provide any support for a claim respecting the right to bail. It is for this reason that the majority opinion properly distinguishes between the majority of the court, who recognize that this case does not present any bail considerations, and those judges who feel otherwise. See majority opinion at p. .958, note 7. See also Judge Adams’ concurring opinion. I have not joined in that footnote and its extensive eighth amendment discussion because I feel it is gratuitous. Such a constitutional analysis must be conducted when a record presents that issue. This record, however, does not. Thus, any discussion along these lines is dictum and has no bearing on what we have decided this day.
For these same reasons, I do not subscribe to the discussion regarding speedy trial considerations which appears in the majority opinion at 957-961. The only district court findings of fact which could even remotely bear upon this issue are Findings of Fact Nos. 42 and 43. I recite these findings again, even though they appear in the majority opinion. They read:
42. For various reasons, on several occasions, transferees missed court appearances and parole hearings when they were not returned to Philadelphia on time. In fact, during one eight to ten week period, 25% of the transferees’ cases had to be continued because defendants were not brought to court. Due to continuances and the prolongation of the pretrial period, some inmates spent more time in pretrial incarceration than the eventual length of their sentence.
43. During the same period of time, inmates incarcerated in Philadelphia County prisons missed Philadelphia County court appearances in only 3 to 4 percent of their cases.
It is clear from an examination of these findings that the district court was not addressing any issue involving speedy trial. First, these findings dealing with missed court appearances, continuances, and prolongation of the pretrial period cannot, without more, form the predicate for a sixth amendment speedy trial claim. Second, if indeed that issue was a concern of the district court, it is evident that at some point, recognition would have had to be given to the Pennsylvania Speedy Trial Act, Rule 1100 of the Pennsylvania Rules of Criminal Procedure. Yet, no mention of that Act appears in the district court opinion.
The Pennsylvania Speedy Trial Act, which was adopted on June 8, 1973, and which contains explicit time limitations for bringing a defendant to trial, focuses on the date on which a written complaint is filed against the defendant and provides that trial is to commence 180 days from that *965date.1 If the district court had intended to address speedy trial issues affecting Pennsylvania state prisoners, it is obvious that its findings would have been framed in terms of the particular dates when the written complaint was filed. Additionally, findings then would have been required as to whether, as a result of the transfers, the prisoners had been brought to trial beyond the prescribed time limits. Findings Nos. 42 and 43 reveal, however, that the district court made no findings concerning the dates on which written complaints were filed against any of the prisoners involved in this litigation. Nor did it make any findings with regard to the number of days that had passed, from the filing of the complaints, before the prisoners were brought to trial. Thus, notwithstanding whatever relevance Findings of Fact Nos. 42 and 43 may have as to the transfers generally, they do not impact in any way upon speedy trial considerations. Moreover, the record discloses no evidence from which findings pertaining to speedy trial considerations could be made.
I have no doubt that the district court would have made as explicit findings on this subject as those it made regarding access to counsel, had the issue been before it and had there been evidentiary support for such findings in the record. Thus, even apart from the propriety of considering federal constitutional guarantees before addressing the relevant provisions of Pennsylvania’s enactments, it is evident that on this record a speedy trial analysis is unwarranted.
Accordingly, although I agree that the majority opinion is correct in its sixth amendment access to counsel analysis, I cannot subscribe to its discussion of constitutional speedy trial implications nor to its theoretical dissertation concerning bail. As I have stated, because these issues are not relevant to, or supported by, the record in this case, they should not be confused with the narrow constitutional holding of the court which involves only the sixth amendment’s right to access to counsel.

. That statute provides, in pertinent part:
Rule 1100. Prompt Trial
(a)(1) Trial in a court case in which a written complaint is filed against the defendant after June 30, 1973 but before July 1, 1974 shall commence no later than two hundred seventy (270) days from the date on which the complaint is filed.
(2) Trial in a court case in which a written complaint is filed against the defendant after June 30, 1974 shall commence no later than one hundred eighty (180) days from the date on which the complaint is filed.